BELCHER, Commissioner.
This is an appeal from an order in a ha-beas corpus proceeding remanding the appellant to custody for extradition to the State of California.
Upon the hearing, the executive warrant of the Governor of this state was introduced in evidence, and it appears regular on its face. It made out a prima facie case authorizing extradition. Ex parte Seffens, Tex.Civ.App., 376 S.W.2d 348.
The appellant did not testify. However, it was stipulated by the appellant in person, his counsel, and the attorney for the state, that he is the same person named in the executive warrant.
The executive warrant of the Governor of this state authorized the trial court to conclude as he did and remand the appellant for extradition. Ex parte Tangney, 165 Tex.Civ.R. 386, 307 S.W.2d 804.
The judgment is affirmed.
Opinion approved by the Court.